Citation Nr: 1613664	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  06-31 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for low back strain with arthritis and degenerative disc disease.

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1982 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Board remanded this matter in October 2010 for additional development and it now returns for final appellate review.

In October 2010, the Board also remanded the issues of entitlement to service connection for a bilateral hip disorder and whether new and material evidence had been received in order to reopen a previously denied claim of entitlement to service connection for a bilateral knee disorder so as to provide the Veteran with a statement of the case pursuant to Manlincon v. West, 12 Vet. App., 238 (1991).  Thereafter, in November 2011, a statement of the case on such matters was issued; however, the Veteran failed to perfect his appeal by filing a timely substantive appeal.  Therefore, such issues are not properly before the Board. 

The Board notes that, subsequent to last adjudication of the claims in May 2015 in a supplemental statement of the case, additional relevant evidence has been associated with record.  As such, in February 2016, the Veteran's representative submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.



FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's low back strain with arthritis and degenerative disc disease is manifested by pain, limited range of motion, and radiculopathy of the bilateral lower extremities, without evidence of fracture of a vertebra, ankylosis, incapacitating episodes, or any additional associated objective neurologic abnormalities.

2.  The Veteran's sole service-connected disability of low back strain with arthritis and degenerative disc disease does not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for the low back strain with arthritis and degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242-5237 (2015). 

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2005 letter, sent prior to the initial unfavorable decision issued in October 2005, advised the Veteran of the evidence and information necessary to substantiate his increased rating and TDIU claims as well as his and VA's respective responsibilities in obtaining such evidence and information.   Additionally, a May 2006 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

While the May 2006 letter issued after the initial October 2005 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the May 2006 letter was issued, the Veteran's claims were readjudicated in the August 2006 statement of the case and the December 2006 and May 2015 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 
 
Relevant to the duty to assist, the Veteran's service treatment records, post-service VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in June 2005 and December 2011 in conjunction with the claims on appeal.  In this regard, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected low back disability, as well as the impact such has on his employability, as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  

With regard to the Veteran's December 2011 VA examination, the Board is aware of the contention of the Veteran's representative in his January 2016 filing that these claims should be remanded in order to obtain either an addendum medical opinion or a new examination because such examination "is now over five years old and no longer accurately reflect[s] the Veteran's current condition."  However, there is additional medical evidence, including VA treatment records dated through October 2015, that adequately addresses the level of impairment of his low back disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Moreover, while the Veteran has consistently reported increasing pain associated with his back, has not alleged that his low back disability has increased in severity since the December 2011 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).   

Moreover, in his January 2016 filing, the Veteran's representative contended that the December 2011 examination was inadequate because it provided "contradictory" statements.  To be exact, the examiner stated: 

"Given the significant amount of back pain that he reports, it may not be possible for him to do heavy manual labor; however, nothing on his exam today would preclude him from any type of substantially gainful occupation, or would preclude him from performing sedentary work such as answering the phone."

The Board finds that this statement from the examiner is not contradictory.  Rather, this statement from the examiner clearly states that the Veteran's disability does not preclude him from all work, as it would allow him to perform sedentary work, though he may not be capable of heavy manual labor.

The Veteran's representative has also argued in this filing that the December 2011 examiner's opinion was inadequate because "there was no rationale provide by the examiner" as to how he reached his opinion.  However, the statement from the examiner plainly points to the pain the Veteran exhibited during his examination as the reason that the Veteran cannot perform heavy manual labor.  Furthermore, the examiner stated "nothing on his exam today...would preclude him from performing sedentary work such as answering the phone."  This statement too provides rationale, as the examiner noted that he found no evidence to support any limitation on sedentary work.  The examiner is not required to prove the negative, and so his statement does provide rationale for his opinion.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating and TDIU claims and no further examination is necessary.

Additionally, the Veteran's representative also contended in his January 2016 filing that the Veteran should be provided with vocational rehabilitation services in order to better assess the Veteran's current level of employability, relative to his claim for TDIU.  However, in adjudicating a claim for TDIU, the central question is one of the physical and mental ability to perform substantially gainful employment, and not of statistical availability of actual positions.  Furthermore, as will be discussed below, the record in this case contains sufficient information to adjudicate the claim for TDIU.  Moreover, there is no indication that the Veteran has filed for vocational rehabilitation services. 

As noted previously, in October 2010, the Board remanded the case for additional development.  As discussed in the preceding paragraphs, SSA, private, and VA treatment records dated through October 2015 have been obtained and the Veteran was afforded a VA examination in December 2011 so as to determine the nature and severity of his low back disability, as well as the functional impact such has on his employability, in accordance with the October 2010 remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the October 2010 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.


II. Increased Rating Claim

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's 60 percent rating for his lumbar spine disability has been in effect since July 17, 1997, and was previously evaluated under Diagnostic Code 5293 (2002), which provided a maximum 60 percent rating when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The Veteran filed his current claim for an increased rating in April 2005 and his disability is currently evaluated under Diagnostic 5242-5237, which pertains to lumbosacral strain and degenerative arthritis of the spine.  However, both disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Pursuant to this formula, ratings contemplate symptoms such as pain (whether or not it radiates), stiffness, or aching and are assigned as follows: a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The first relevant medical record contained in the claims file from the relevant time period dates to June 2005, when the Veteran presented to a VA examination.  At such time, the Veteran denied stiffness, but reported that he had constant pain that resolved with medication.  He also indicated that he had a constant aching pain that starts in the middle of the lower back and will radiate into the buttocks and alternating legs.  The Veteran used a cane for the prior two months, but did not wear a back brace.  He reported flare-ups one to two times per week that lasted for a few hours.  The Veteran denied any incontinence with the flare-ups of bowel or bladder.  He indicated that, when ambulating occasionally the right leg will feel like it's not there and will be numb at times.  The Veteran denied any physician-ordered bed rest.  

Upon physical examination, the Veteran had decreased strength in the lower extremities.  There was no radiating pain, but he had positive straight leg raises for lower back pain at 50 percent bilaterally.  There was weakness to the bilateral lower extremities against forced range of motion.  He had good coordination with tandem gait.  Reflexes were normal.  There was tenderness to palpation at L1-L5.  Forward flexion was from zero to 30 degrees with pain beginning at 10 degrees.  Lateral flexion was from zero to 15 degrees to the left and right with increased pain at 15 degrees to the left and right.  Rotation was zero to 15 degrees to the left and right.  Backward extension was from zero to 10 degrees.  The most limiting factor was pain with repetitive range of motion; however, such did not change the degrees of range of motion.  There was no weakness, decreased endurance, or easy fatigability with repetitive range of motion to the lumbar spine.  The examiner diagnosed degenerative disc disease with chronic pain in the lower back with radiculopathy, and determined that, while he did not seem capable of physical labor due to such condition, he was appropriate for sedentary employment.

In April 2007, the Veteran's lumbar flexion was noted to be decreased by 80 percent and that his extension was decreased by 95 percent.  The examiner also found that the Veteran's right side flexion was decreased by 80 percent and his left side flexion was decreased by 50 percent.  

The Veteran underwent another VA examination in December 2011, at which time it was noted that, approximately 10 years previously, he began to report radicular symptoms, to include pain radiating to the feet and bilateral toe numbness.  The Veteran reported constant and daily pain that was described as moderate to severe in nature.  He had no incapacitating episodes of back pain that required bed rest as prescribed by a physician.  The examiner noted that flare-ups were not a component of the Veteran's back disability; rather, he has constant symptoms that are moderate to severe in nature.  It was further observed that the Veteran had associated symptoms of radicular pain and toe numbness; he denied any bowel or bladder incontinence.  The Veteran used a cane on the left side for balance, but did not use a brace.  With regard to functional loss, it was observed that he had some pain with walking, but such did not affect his activities of daily living, such as eating, grooming, or bathing.  It was observed that the Veteran was unemployed.  He previously worked in construction, but stopped due to back pain.

Upon physical examination, the Veteran had a normally aligned spine.  Upon range of motion testing, he had forward flexion from zero to 45 degrees, which was observed as he was setting down his jacket.  Upon formal range of motion testing, he would only go from zero to 10 degrees and the refused to go further because he said it hurt.  Extension was from zero to 30 degrees and limited by pain.  Left and right lateral flexion was from zero to 10 degrees, and left and right lateral rotation is from zero to 30 degrees.  The Veteran had objective evidence of pain, which was a grimace at the extremes of motion.  It was noted that, while his range of motion was limited due to pain, he had no increased impairment with repetitive motion.  He did not have any spasm or guarding with palpation of the spine or perispinal musculatures.  There was a little bit of paraspinal tenderness in the lower lumbar region.  There was no abnormal spine contour, such as scoliosis or loss of lordosis.  Ankylosis was not a component of the Veteran's disability.  

Upon neurological examination, the Veteran had sensation to light touch in the L1-S2 distribution.  He had 5/5 strength to the hip flexors and extensors, keen flexors and extensors, tibialis anterior, gastrocsoleus, and EHL and FHL bilaterally.  Upon the day's examination, there was no evidence of radicular symptoms.  The diagnosis was lumbar back strain with subjective reports of radiculopathy.
 
With regard to the impact the Veteran's low back disability has on his ability to secure and follow a substantially gainful occupation, the examiner indicated that, given the significant amount of back pain that he reports, it may  not be possible for him to do heavy manual labor; however, nothing on the day's examination would preclude him from performing sedentary work such as answering the phone.

Since this examination, the Veteran was seen by his doctors in March 2012, at which time his doctors found no tenderness in the thoracic or lumbar spine.  Also, in May 2012 the Veteran presented to a neurology clinic, and during this examination he was found to have a normal gait.  The Veteran was then again found not to have any spinal tenderness in January 2013, and in July 2014 the Veteran reported to his doctors that he was not experiencing any muscle, back, or joint pain or stiffness.  At such time, his strength was 5/5 in all extremities and sensation was intact.

However, in June 2015, the Veteran reported to the emergency department with complaints of low back pain that radiated from his lower back down to his right leg and left buttock.  At this time, a physical examination revealed that the pain was isolated in the low back with straight leg raises.  There was tenderness to palpation along the lumbar sacral spine and paraspinous musculature.  He was nontender to palpation along the sacroiliac joints bilaterally.  There was full range of motion of both hips.  The Veteran was neuromuscularly intact in the lower extremities. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that a rating in excess of 60 percent is not warranted for his low back disability.  In this regard, such disability was previously rating under Diagnostic Code 5293 (2002), which provided a maximum 60 percent rating when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc and little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  Based on the foregoing evidence, the Board finds that the Veteran's 60 percent rating contemplates his limitation of motion as well as his neurological complaints referable to radiculopathy.  Furthermore, such rating was the maximum schedular evaluation for a back disability, absent fracture of a vertebra or ankylosis, which are not shown by the record.  With respect to the orthopedic manifestations, the evidence must demonstrate unfavorable ankylosis of the entire spine in order to the meet the criteria for a higher rating.  However, the record does not reflect evidence of unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242-5237.  

In this regard, while the evidence demonstrates that the Veteran has limitation of flexion to approximately 30 to 45 degrees, with pain beginning at 10 degrees, no ankylosis has been found at any point during the appeal period, and was in fact specifically determined to not be present at the time of the December 2011 VA examination.  There is also no evidence that the Veteran's range of motion was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance after three repetitions.  Furthermore, while the Veteran has complained of a decrease in the range of motion as well as pain, he has not alleged that his entire spine is ankylosed in any position.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of function in response to repetitive motion that would support an evaluation in excess of the 60 percent assigned during the appeal period.  See DeLuca, supra; Mitchell, supra; 38 C.F.R. §§ 4.40 ,4.45, 4.59.  Rather, such findings would most nearly approximate a 40 percent rating based on forward flexion of the thoracolumbar spine 30 degrees or less under the General Rating Formula.

Further, the Veteran has not alleged, and the evidence does not show, that his back disability results in any incapacitating episodes as defined by VA.  Specifically, an "incapacitating episode" for purposes of Diagnostic Code 5243 is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Accordingly, evaluation of the Veteran's disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a.  Regardless, the Board observes that a 60 percent rating is the maximum rating under such criteria.

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that such provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  In the instant case, the evidence demonstrates that the Veteran's back disability results in radiculopathy of the bilateral lower extremities manifested by subjective complaints of radiating pain and numbness with decreased strength.  However, no radicular symptoms were found on examination in December 2011, and the Veteran had 5/5 strength in all extremities and intact sensation in July 2014, and was neuromuscularly intact in the lower extremities in June 2015.

Under Diagnostic Code 8520, which pertains to the sciatic nerve, a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and a maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Based on the foregoing evidence, the Board finds that, under Diagnostic Code 8520, the Veteran's radiculopathy of the bilateral lower extremities results in no more than mild incomplete paralysis of the sciatic nerves, which would warrant 10 percent ratings for each extremity.    

Consequently, while the Veteran's 60 percent rating under Diagnostic Code 5293 contemplates sciatic neuropathy, and therefore a separate rating for bilateral lower extremity radiculopathy could not be assigned, he would not be entitled to a higher combined rating if his orthopedic and neurologic manifestations were separately evaluated as such would result in a combined rating of 50 percent under the General Rating Formula.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. §§ 4.14, 4.25.  

The Board has also considered the Veteran's February 2016 contentions that his back disability causes him to have abnormal bladder and bowel conditions; however, such is not borne out by the medical evidence and the Veteran, as a lay person, is not competent to associate his alleged bowel and bladder symptoms with his back disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, while the Veteran reported loose stools from 2013 to 2015, such was found to be associated with LUTS (lower urinary tract symptoms) and his eating and drinking habits.  Furthermore, the Veteran underwent a VA examination in October 2015 to assess the nature and etiology of his urinary symptoms.  At such time, the examiner found that such symptoms were manifestations of benign prostatic hyperplasia.  Therefore, the Board finds that, other than radiculopathy of the bilateral lower extremities, the Veteran's low back disability does not result in any associated objective neurologic abnormalities.

Consequently, based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 60 percent for his low back disability.  In reaching such determination, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected low back disability and notes that his lay statements are competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the 60 percent disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such disability.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue. 

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected low back disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted at any point during the appeal period. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine disability with the established criteria for each found in the rating schedule and finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his disability is rated.  Specifically, the rating criteria contemplates the specific symptoms the Veteran experiences as a result of his lumbar spine, to include his pain, limitation of motion, and radiculopathy of the bilateral lower extremities, and any resulting functional impairment, to include pain with walking.  There are no additional symptoms of such disabilities that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected low back disability.  Therefore, the rating schedule is adequate to evaluate the Veteran's disability picture. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the Veteran's low back disability is his only service-connected disability, Johnson is inapplicable.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected low back disability.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In sum, Board finds that a rating in excess of 60 percent for the Veteran's low back disability is not warranted.  In reaching such determination, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim and, as such, the benefit of the doubt doctrine is not applicable and the claim for must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III. TDIU Claim

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).    

In this case, the Veteran's only service-connected disability is his low back disability, which is rated at 60 percent.  Accordingly, the Veteran does satisfy the schedular threshold for TDIU.  Therefore, the remaining question is whether such service-connected disability renders him unable to secure or follow a substantially gainful occupation.

The record reflects that, prior to entering military service, the Veteran did graduate high school in 1976.  Additionally, the record indicates that, both before and after the Veteran's military service, he worked in various construction-related positions, as well as working in certain custodial jobs; however, the Veteran has reported that he stopped working because of his back pain.  Specifically, the Veteran has stated that his back pain prevented him from performing many of the requirements of these jobs.

Additionally, the record contains the evidence discussed above relative to the Veteran's low back disability.  Specifically, this evidence indicates that the Veteran does experience pain from his low back disability, which in turn limits his spinal range of motion.  Furthermore, the record indicates that this pain also occurs when the Veteran is performing physical exertion, such as walking, but the Veteran has previously stated that while he does experience pain during such activities, that pain does not place a limit on his ability to perform the activities.  This evidence is corroborated by the opinion of the June 2005 and December 2011 VA examiners.  Specifically, the June 2005 examiner determined that, while the Veteran did not seem capable of physical labor due to such condition, he was appropriate for sedentary employment.  Similarly, the December 2011 VA examiner stated that the Veteran's pain likely prohibited him from performing heavy manual labor, but that nothing in the claims file suggested that the Veteran could not perform sedentary work.  Furthermore, the Board notes that the Veteran has been found disabled by SSA as a result of a psychiatric disorder, rather than his service-connected low back disability.  

Based on the foregoing, the Board finds that the Veteran's sole service-connected disability of low back strain with arthritis and degenerative disc disease does not render him unable to secure and follow a substantially gainful occupation.  In this regard, while the Board acknowledges that the Veteran's back disability results in pain, limited range of motion, and radiculopathy of the bilateral lower extremities, and such limits his ability to perform physical or heavy manual labor, nothing in the record suggests that the Veteran's low back disability, standing alone, would prevent him from performing a variety of sedentary, unskilled, work, given that he does have a high school degree and that his low back disability does not appear to impact his cognitive functioning in any way.  

In addition, the sole fact that a Veteran is not employed full-time is not enough to award TDIU, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this case, as noted above, the Board finds that the Veteran is capable of securing and following substantially gainful employment consistent with his high school education and past construction work in a sedentary position.  

The Board is also aware of the argument from the Veteran's representative in his January 2016 brief that the Veteran could only perform sedentary jobs which constitute "marginal employment", which is not considered substantially gainful employment under 38 C.F.R. § 4.16(a).  However, sedentary work encompasses both marginal and substantially gainful employment positions, and the record in this case contains no evidence that the Veteran's low back disability precludes him from performing sedentary substantially gainful employment.  

In sum, the totality of the lay and medical evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected low back disability.  Therefore, the Board finds that he is not entitled to a TDIU.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).








(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 60 percent for low back strain with arthritis and degenerative disc disease is denied.

A TDIU is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


